[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                             No. 11-12442                 APRIL 9, 2012
                         Non-Argument Calendar             JOHN LEY
                       ________________________             CLERK

                  D.C. Docket No. 0:10-cr-60262-WJZ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

OSCAR RUIZ-GUIFARRO,
a.k.a. Oscar Ruiz,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 9, 2012)

Before HULL, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
       Oscar Antonio Ruiz-Guifarro appeals the district court’s order denying his

motion for extension of time to file a notice of appeal, pursuant to Federal Rule of

Appellate Procedure 4(b)(4). Ruiz-Guifarro contends the district court abused its

discretion when it denied his motion for extension of time because, in determining

excusable neglect, it failed to apply the factors set forth in Pioneer Inv. Servs. Co.

v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993). He asserts he

established excusable neglect under Pioneer based on a miscommunication in

regard to his right to appeal between himself, a Spanish speaker, and his non-

Spanish speaking trial counsel. After review,1 we affirm the district court.

       A criminal defendant must file a notice of appeal from the judgment of

conviction within 14 days after the entry of the judgment. Fed. R. App. P.

4(b)(1)(A)(i). A district court may extend the time to file a notice of appeal up to

30 days from the expiration of the time to appeal “[u]pon a finding of excusable

neglect or good cause.” Fed. R. App. P. 4(b)(4).2



       1
          We review a district court’s order denying a Rule 4(b)(4) motion to extend the time for
filing a notice of appeal for an abuse of discretion. United States v. Frazier, 605 F.3d 1271, 1278
(11th Cir. 2010).
       2
          The “excusable neglect” standard applies in situations in which there is fault, usually
occasioned by something within the movant’s control. See Fed. R. App. P. 4, advisory committee
notes (2002 Amendments) (explaining subdivision (a)(5)(A)(ii)). The “good cause” standard applies
in situations in which there is no fault, namely, the need for an extension is usually occasioned by
something that is not within the movant’s control. Id.

                                                 2
      In Pioneer, the Supreme Court explained the factors to consider in

determining “excusable neglect” include: (1) the danger of prejudice to the

nonmovant; (2) the length of the delay and its potential impact on judicial

proceedings; (3) the reason for the delay, including whether it was within the

reasonable control of the movant; and (4) whether the movant acted in good faith.

507 U.S. at 395. The Supreme Court accorded “primary importance” to the

absence of prejudice to the nonmoving party and to the interest of efficient judicial

administration. Cheney v. Anchor Glass Container Corp., 71 F.3d 848, 850 (11th

Cir. 1996) (finding the nonmovant was not prejudiced by the movant’s six-day

delay).

      There is a strong presumption that statements made by a defendant during

the plea colloquy are true. United States v. Gonzalez-Mercado, 808 F.2d 796, 800

n.8 (11th Cir. 1987). To the extent a non-English speaking defendant did not

understand or failed to note his misunderstanding as to the plea agreement, “the

district court cannot speculate, but rather must rely solely on the [defendant’s]

sworn statement that he committed the alleged offense, understood the possible

consequences of his guilty plea, and waived his right to trial.” Id. at 799-800.

      In light of the record, Ruiz-Guifarro has failed to establish “excusable

neglect” or “good cause” because (1) he confirmed, while under oath at the plea

                                          3
colloquy, that he understood the court interpreter, his counsel, the indictment, the

plea agreement, the factual proffer, his legal rights, and the consequences of the

guilty plea; (2) the district court explicitly informed him of his right to appeal, of

the 14-day deadline to file a notice of appeal, and that a Federal Defender would

represent him on appeal or a court clerk could file a notice of appeal on his behalf;

(3) he waited 41 days after the entry of the judgment to inform the district court of

his alleged problems in understanding the circumstances of his case; and (4) the

Government asserts the untimely appeal would prejudice it. Thus, the district

court did not abuse its discretion in denying Ruiz-Guifarro’s motion for extension

of time to file a notice of appeal, and we affirm.

      AFFIRMED.




                                           4
MARTIN, Circuit Judge, concurs in result.




                                       5